Picture 1 [c974-20201022xex10_1g001.jpg]

﻿

Pine Valley Commercial Banking Centre

4499 Highway 7 At Pine Valley Drive 2nd Floor

Vaughan, ON

L4L 9A9

Telephone No.: (905) 264-6723

Fax No.: (905) 851 8209

﻿

October 22, 2020

RENIN CANADA CORP.

RENIN US LLC

110 Walker Drive

Brampton, Ontario

L6T 4H6

﻿

Attention:   Joe Ruffo, President and Chief Executive Officer

﻿

Dear Sir,

﻿

We are pleased to offer the Borrower the following credit facilities (the
"Facilities"), subject to the following terms and conditions.  This Agreement
amends and restates our agreement dated June 5th, 2020 and its predecessors.

﻿

BORROWER

﻿

RENIN CANADA CORP.

(“Borrower A” or "RENIN CA")

RENIN US LLC

(“Borrower B” or "RENIN US")

﻿

GUARANTORS

﻿

RENIN HOLDINGS LLC

(“Guarantor A” or "HOLDINGS")

﻿

LENDER

﻿

The Toronto-Dominion Bank (herein referred to as the "Bank", the “Lender”, “TD”
or “TD Bank”), through its Pine Valley branch, in Vaughan, ON.

﻿

CREDIT LIMIT

﻿

1 (A) (B)

The lesser of:

﻿

i) USD$20,000,000 «or its CAD$ Equivalent», AND

﻿

ii) The Total of

﻿

A) 85% of the Receivable Value, (net of discounts, rebates, over 90 day
accounts, related party accounts and holdbacks) for Canadian and US companies
with satisfactory Investment Grade

credit ratings to the Bank, where “Investment Grade” refers to a company that
maintains at least

one rating of at least BBB-/Baa3 with S&P or Moody’s credit ratings services

AND

﻿

B) 80% of the Receivable Value (net of discounts, rebates, over 90 day
accounts,  related party accounts and holdbacks) for Canadian and US companies
not included in paragraph A) above,





1

 

--------------------------------------------------------------------------------

 

 

AND

﻿

C) 60% of the Inventory Value except that the amount calculated under (C) will
not exceed USD$10,000,000.  Inventory Value to include raw materials and
finished goods and goods in transit (GIT)* (to a maximum of USD$5,000,000), and
to be net of returned inventory, defective inventory, damaged goods, inventory
held outside Canada & USA, obsolete inventory, unsaleable inventory, GIT in
excess of the above maximum limit and Slow-Moving Inventory**. For clarity,
Inventory Value to be held in a warehouse where the Bank holds a landlord
waiver, otherwise a deduction of three (3) months rent will be taken.

﻿

*GIT will be excluded from Inventory Value unless the Borrower obtains a
marine/freight cargo policy with TD as loss payee.

﻿

** “Slow-Moving Inventory” is defined as inventory where part number has not
been sold for greater than 12 months

﻿

In addition, the Credit Limit of Facility #1 is to be capped monthly to the
lower of $ USD 20,000,000 and the previous month’s borrowing base coverage
(forward margining).

﻿

2 (A)

USD$30,000,000 «or its CAD$ Equivalent», as reduced pursuant to the section
headed "Repayment and Reduction of Amount of Credit Facility".

﻿

Unless stated otherwise, all amounts referred to this Agreement are in United
States Dollars/USD.

﻿

TYPE OF CREDIT

AND BORROWING

OPTIONS

﻿

1 (A) (B)

Operating Loan available at the Borrower's option by way of:

﻿

-



Prime Rate Based Loans in CAD$ ("Prime Based Loans")

-



Bankers Acceptances in CAD$ ("B/As")

-



United States Base Rate Loans in USD$ ("USBR Loans")

-



London Interbank Offered Rate Loans in USD$ ("LIBOR Loans")

-



Letters of Credit in CAD$ or USD$ ("L/Cs")

-



Stand-by Letters of Guarantee in CAD$ or USD$ ("L/Gs")

﻿

2 (A)

Committed Reducing Term Facility (Single Draw) available at the Borrower's
option by way of:

﻿

-



Floating Rate Term Loan available by way of:

-



Prime Rate Based Loans in CAD$ ("Prime Based Loans")

-



Bankers Acceptances in CAD$ ("B/As")

-



United States Base Rate Loans in USD$ ("USBR Loans")

-



London Interbank Offered Rate Loans in USD$ ("LIBOR Loans")

﻿

PURPOSE

﻿

1 (A) (B)

To finance working capital and to partially finance the acquisition of the
assets of Colonial Elegance Inc. by RENIN CA (the “Colonial Elegance
Acquisition”) on the closing date thereof (the “Acquisition Closing Date”).

﻿

2 (A)

Financing of the Colonial Elegance Acquisition



TENOR

﻿

 



2

 

--------------------------------------------------------------------------------

 

1 (A) (B)

Committed.

2 (A)

Committed.

﻿

CONTRACTUAL TERM

﻿

 

﻿

1 (A) (B)

 

Up to 5 years from the Acquisition Closing Date (the “Maturity Date”)

2 (A)

Up to 5 years from the Acquisition Closing Date (the “Maturity Date”)

﻿

AMORTIZATION

﻿

1 (A)(B))

Not Applicable

﻿

2) (A)

96 month(s) on a sculpted basis as per the table of Scheduled Payments in the
“Repayment and Reduction of Amount of Credit Facility” Section below 

﻿

INTEREST RATES AND FEES

﻿

1(A) (B)

﻿

2 (A)

Advances under the Facilities shall bear interest as follows with "Leverages"
based on the Total Leverage Ratio (as hereinafter defined) and reset with
quarterly results as set forth below. 

﻿

Leverages

Prime Plus

BA/LIBOR Plus

LC/LG Fee

USBR Plus

Standby Fee

<2.5x

1.375%

2.875%

2.875%

1.00%

0.575%

≥2.5x and ≤ 3.00x

1.725%

3.125%

3.125%

1.25%

0.625%

>3.00x

1.875%

3.375%

3.375%

1.50%

0.675%

Default Pricing

3.875%

5.375%

5.375%

3.50%

1.075%

﻿

The applicable Leverage for each type of Loan or Fee will vary based on changes
to the ratio of Total Leverage Ratio from time to time, and such changes to the
Leverage shall be effective as of the third Business Day  following the date the
compliance certificate for such fiscal quarter is delivered to the Lender. In
the event the Bank does not receive a compliance certificate for any fiscal
quarter that has ended on the date required pursuant to this Agreement (the
“Delivery Default Date”), the applicable Leverage for each Loan and Fee from and
after the Delivery Default Date and for the subsequent fiscal quarters shall
increase to the “Default Pricing” level as set out in the table above until such
time as a new compliance certificate is delivered supporting an alternative
level.  The Leverage level applicable on the date hereof shall be the highest
level,  >3.00x. In addition, if an Event of Default occurs, the applicable
Leverage for each Loan and Fee from and after the date of such Event of Default
shall increase to the “Default Pricing” level as set out in the table above
until such time as such Event of Default has been waived by the Lender or has
been cured to the Lender’s satisfaction.

For all Facilities, interest payments will be made in accordance with Schedule
"A" attached hereto unless otherwise stated in this Letter or in the Rate and
Payment Terms Notice applicable for a particular drawdown.  Information on
interest rate and fee definitions, interest rate calculations and payment is set
out in the Schedule "A" attached hereto.

﻿

STANDBY FEE

﻿

Standby Fee on Committed Operating Loan under Facility 1 (A) (B).  On the third
Business Day following the last Business Day of March, June, September, and
December, in each year, the Borrower shall pay to the Bank a standby fee in an
amount equal to the above mentioned grid percentage per annum calculated on the
daily average amount of the undrawn portion of Facility 1 during the fiscal
quarter just ended.

﻿



3

 

--------------------------------------------------------------------------------

 

LIBOR Discontinuation 

If the Bank determines (which determination shall be conclusive absent manifest
error) that:

(a)



adequate and reasonable means do not exist for ascertaining LIBOR, LIBOR is not
available or published on a current basis for a LIBOR Loan or for the applicable
interest period and such circumstances are unlikely to be temporary; 

(b)



the administrator of LIBOR or a governmental authority having jurisdiction over
the administrator of LIBOR has made a public statement identifying a specific
date after which LIBOR will permanently or indefinitely cease to be made
available or permitted to be used for determining the interest rate of loans; 

(c)



a governmental authority having jurisdiction over the Bank has made a public
statement identifying a specific date after which LIBOR shall no longer be
permitted to be used for determining the interest rate of loans (each such
specific date in clause (b) above and in this clause (c) a “LIBOR Scheduled
Unavailability Date”); or

(d)



loans similar to this Facility are currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

then reasonably promptly after such determination by the Bank, the Bank shall
provide notice to the Borrower of  a successor rate to LIBOR, and the Bank and
the Borrower agree that this Agreement shall be automatically amended 30 days
after such notice is sent to the Borrower  to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar United States Dollars denominated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate conforming
changes to this Agreement and any such amendment shall become effective at 5:00
p.m. (Toronto time) on the thirtieth   day after the Bank shall have provided
such amendment to the Borrower. If no LIBOR Successor Rate has been determined
and the circumstances above exist or a LIBOR Scheduled Unavailability Date has
occurred (as applicable), the Bank will promptly so notify the Borrower.
Thereafter, the obligation of the Bank to make or maintain LIBOR Loans shall be
suspended (to the extent of the affected LIBOR Loans or interest periods). Upon
receipt of such notice, the Borrower may revoke any pending request for an
advance of, conversion to or rollover of LIBOR Loans (to the extent of the
affected LIBOR Loans or interest periods) or, failing that, will be deemed to
have converted such request into a request for an advance of US Base Rate Loans
(subject to the foregoing) in the amount specified therein. Notwithstanding
anything else herein, any definition of the LIBOR Successor Rate (exclusive of
any margin) shall provide that in no event shall such LIBOR Successor Rate be
less than zero for the purposes of this Agreement.

The Bank does not warrant or accept any responsibility for, and shall not have
any liability with respect to, the administration, submission or any other
matter related to LIBOR or the LIBOR Successor Rate including without
limitation, whether the composition or characteristics of the LIBOR Successor
Rate, will be similar to, or produce the same value or economic equivalence of,
LIBOR or have the same volume or liquidity as did LIBOR prior to its
discontinuance or unavailability.

﻿

WORK FEE

﻿

Non-refundable USD $50,000.00 work fee was paid upon acceptance of the term
sheet.

﻿

UPFRONT FEE

﻿

One-time non-refundable fee equal to USD $ 325,000.00 (being 13 bps per year of
the aggregate commitments under the Facilities for each of the five years) shall
be payable by the Borrower to the Bank in two installments.  The



4

 

--------------------------------------------------------------------------------

 

first installment of USD $162,500 shall be payable by the Borrower on the
Acquisition Closing Date and will be withheld from the first advance under
Facility 2. The second installment of USD $162,500 shall be payable by the
Borrower on January 1, 2021.  Notwithstanding such payment in installments, the
upfront fee shall be deemed to be fully earned by the Bank on the Acquisition
Closing Date.

﻿

DRAWDOWN

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

﻿

1 (A) (B)

Subject to satisfaction of Disbursement Conditions, on a revolving basis.

 

L/C and L/G on a revolving basis, limited to USD $1,500,000 + 1 year term

 

LIBOR Loans for periods up to a maximum of 90 days, subject to availability,
with minimum drawdown of USD $1,000,000 and multiples of US$100,000 thereafter

 

B/A availability to a maximum of 90 days with minimum drawdown of CAD $1,000,000
and multiples of CAD $100,000 thereafter.

 

2 (A)

Subject to satisfaction of Disbursement Conditions. The term loan will be
available by way of a single drawdown (the “drawdown") prior to October 30, 2020
after which any amount not drawn is cancelled.

Amounts repaid may not be redrawn.

 

Notice periods, minimum amounts of draws, interest periods and contract maturity
for LIBOR Loans, terms for Banker's Acceptances and other similar details are
set out in the Schedule "A" attached hereto.

﻿

BUSINESS CREDIT

SERVICE

﻿

The Borrower will have access to the Operating Loan (Facility 1) via Loan
Account Number 1890-9529209 (the "Loan Account") up to the Credit Limit of the
Operating Loan by withdrawing funds from the Borrower's current account number
1890-5292117 (the "Current Account"). The Borrower agrees that each advance from
the Loan Account will be in an amount equal to CAD $10,000 (the "Transfer
Amount") or a multiple thereof. If the Transfer Amount is NIL, the Borrower
agrees that an advance from the Borrower's Loan Account may be in an amount
sufficient to cover the debits made to the Current Account.

﻿

The Borrower agrees that:

 a) all other overdraft privileges which have governed the Borrower's Current
Account are hereby cancelled.

 b) all outstanding overdraft amounts under any such other agreements are now
included in indebtedness under this Agreement.

﻿

The Bank may, but is not required to, automatically advance the Transfer Amount
or a multiple thereof or any other amount from the Loan Account to the Current
Account in order to cover the debits made to the Current Account if the amount
in the Current Account is insufficient to cover the debits. The Bank may, but is
not required to, automatically and without notice apply the funds in the Current
Account in amounts equal to the Transfer Amount or any multiple thereof or any
other amount to repay the outstanding amount in the Loan Account.

﻿

For clarity, the aggregate of (i) the total of USD$ loans and CAD equivalent of
USBR Loans under the Operating Loan via overdrafts under the “Overdrafts”
Section below, (ii)  the total of all advances made to the Borrowers under this
“Business Credit Service” Section, and (iii) all other credit accommodation
received by and loans made to the Borrowers under the Operating Loan cannot
exceed the limits defined under the Credit Limit for Facility #1 above.

﻿

OVERDRAFTS

﻿

The Borrower will have access to USBR Loans under the Operating Loan (Facility
#1) via overdraft from current account number 7323688 at Branch 1890 and current
account number 7321995 1890 up to a maximum of USD$20,000,000 in the aggregate.
The total of USD$ loans and CAD equivalent of USBR Loans under the Operating
Loan via overdrafts cannot exceed the limits defined under the Credit Limit for
Facility #1 above.





5

 

--------------------------------------------------------------------------------

 

﻿

For clarity, the aggregate of (i) the total of USD$ loans and CAD equivalent of
USBR Loans under the Operating Loan via overdrafts pursuant to this Section,
(ii)  the total of all advances made to the Borrowers under the “Business Credit
Service” Section described above, and (iii) all other credit accommodation
received by and loans made to the Borrowers under the Operating Loan cannot
exceed the limits defined under the Credit Limit for Facility #1 above.

﻿

REPAYMENT AND REDUCTION OF AMOUNT OF CREDIT FACILITY

﻿

1(A) (B)

Draws and Repayments to fluctuate as a traditional operating facility, subject
to mandatory prepayments required to comply with Credit Limits and other
covenants hereunder and subject to no Event of Default having occurred and be
continuing.

﻿

L/C and L/G upon payout or cancellation by the beneficiary.

﻿

The Borrower shall repay on the Maturity Date (i) all outstanding loans,
advances, and other credit accommodation drawn under Facility 1, and all accrued
and unpaid interest, fees and charges relating thereto, and (ii) any other
amounts of principal, interest, fees, charges and other expenses remaining
unpaid under this Agreement.

﻿

2 (A)

Scheduled Repayments:

The Borrower shall repay the principal amount advanced under Facility #2 by way
of quarterly principal installments in each Year aggregating to annual payments
as follows:

﻿

Year 1: 7.5% of the original principal amount of the single Advance under
Facility 2.

Year 2: 10% of the original principal amount of the single Advance under
Facility 2.

Year 3: 12.5% of the original principal amount of the single Advance under
Facility 2.

Year 4: 15% of the original principal amount of the single Advance under
Facility 2.

Year 5: 17.5% of the original principal amount of the single Advance under
Facility 2.

﻿

The Borrower shall make a final bullet payment on the Maturity Date equal to the
aggregate of (i) 37.5% of the original principal amount of the single Advance
under Facility 2, and all accrued and unpaid interest, fees and charges relating
thereto, and (ii) any other amounts of principal, interest, fees, charges and
other expenses remaining unpaid under this Agreement.

﻿

For the purposes of this Section, “Year” shall mean a one year period commencing
on the Acquisition Closing Date and each anniversary thereof, with quarterly
principal installments to occur on December 31, March 31, June 30 and September
30 in each such Year, with the first such principal installment for Year 1 to be
made on December 31, 2020.

﻿

PREPAYMENT

﻿

1 (A) (B)

Permitted in whole or in part at any time; B/A's and LIBOR Loans may not be
prepaid.

﻿

2(A)

Optional Prepayments:

﻿

No restriction or prepayment penalties (subject to breakage costs if
applicable).  B/A's and LIBOR Loans may not be prepaid

﻿

SECURITY

﻿

Unless otherwise indicated or agreed upon with the Bank, the following security
shall be provided, shall support all present and future indebtedness and
liability of the Borrower and the grantor of the security to the Bank including
without limitation indebtedness and liability under guarantees, foreign exchange
contracts, cash management



6

 

--------------------------------------------------------------------------------

 

products, and derivative contracts, shall be registered in first position, and
shall be on the Bank's standard form, supported by resolutions and solicitor's
opinion, all acceptable to the Bank.

﻿

a) General Security Agreement ("GSA") issued by HOLDINGS representing a first
charge on all the Borrower's present and after acquired personal property.  – To
Be Obtained

b) GSA issued by RENIN CA representing a first charge on all the Borrower's
present and after acquired personal property.  – On Hand

c) US Security Agreement issued by RENIN US representing first charge on all
present and after acquired personal property. UCC filing/registered in Florida
and Mississippi. To be guided by lawyer acting for the Bank. - On Hand

d) US Security Agreement issued by HOLDINGS representing first charge on all
present and after acquired personal property. UCC filing/registered in Florida
and Mississippi. To be guided by lawyer acting for the Bank. – On Hand

e) GSA issued by RENIN US representing a first charge on all the Borrower's
present and after acquired personal property. – On Hand 

f) Section 427 Bank Act Security/Notice of Intention issued by RENIN CA
registered in first position in Ontario – On Hand

g) Pledge Agreement issued by BBX CAPITAL, INC. re 100% of the uncertificated
membership interests and other equity interests of HOLDINGS held by it (the “BBX
Pledge Agreement”) - To Be Obtained

h) Share Pledge Agreement issued by HOLDINGS re 100% of the shares, membership
unit interests and other equity interests of RENIN CA and RENIN US held by it,
together with delivery of the applicable share certificates and stock powers of
attorney - To Be Obtained

i) Unlimited Guarantee of Advances in support of RENIN US

- Executed by RENIN CA  – On Hand

j) Unlimited Guarantee of Advances in support of RENIN CA

- Executed by HOLDINGS  – On Hand

k) Unlimited Guarantee of Advances in support of RENIN US

- Executed by HOLDINGS  – On Hand

l) Unlimited Guarantee of Advances in support of RENIN CANADA CORP

- Executed by RENIN US – On Hand

m) Assignment of Account Receivable Insurance (Non-EDC) from RENIN CA – To be
Obtained

n) Assignment of Fire Insurance with Business Interruption Insurance, TD Loss
Payee from RENIN CA – To be Obtained

o) Assignment of Fire Insurance with Business Interruption Insurance, TD Loss
Payee from RENIN US. – To be Obtained

p) Assignment of Marine/Freight Insurance in the amount of USD $5,000,000 issued
by RENIN CA, RENIN US, and HOLDINGS - To Be Obtained

q) Landlord's Letter of Non-Disturbance / Landlord's Waiver from Landlord RENIN
CA re Brampton, Ontario Location– On Hand

r) Landlord's Letter of Non-Disturbance / Landlord's Waiver from Landlord of
RENIN US re Tupelo, Mississippi Location – On Hand

s) Landlord's Letter of Non-Disturbance / Landlord's Waiver from Landlord of
RENIN CA re Berthierville, Quebec - To Be Obtained

t) Landlord's Letter of Non-Disturbance / Landlord's Waiver from Landlord of
Colonial Elegance Inc., Colonial Elegance Inc., as lessee and RENIN CA, as
sublessee, re Montreal, Quebec - To Be Obtained

u) Assignment (by way of security) to TD Bank of the Asset Purchase Agreement
between Colonial Elegance Inc. and RENIN CA, together with the Representations
and Warranties Insurance Policy being delivered thereunder, with such assignment
consented to by Colonial Elegance Inc. – To Be Obtained 

v) Movable Hypothec from RENIN CA covering all assets in Quebec being acquired
from Colonial Elegance Inc. – To Be Obtained 

w) Acknowledgment, Confirmation and Amendment of Existing Guarantees and
Security from each of RENIN CA, RENIN US and HOLDINGS, one of each applicable
governing law jurisdiction. – To Be Obtained 

x) Security Agreements or Notices thereof charging the Borrowers’ and HOLDINGS’
Intellectual Property in all applicable jurisdictions for registration at CIPO
and USPTO and any other applicable international jurisdiction offices, including
all Intellectual Property acquired as part of the Colonial Elegance Acquisition
– To Be Obtained   

y) Such other security as may be determined by the Bank from its due diligence
review.

﻿

All persons and entities required to provide a guarantee shall be referred to in
this Agreement individually as a "Surety" and/or "Guarantor" and collectively as
the "Guarantors";

﻿

All of the above security and guarantees shall be referred to collectively in
this Agreement as "Bank Security".





7

 

--------------------------------------------------------------------------------

 

﻿

DISBURSEMENT

CONDITIONS

﻿

Unless otherwise indicated or agreed upon with the Bank, the obligation of the
Bank to permit any drawdown hereunder is subject to the Standard Disbursement
Conditions contained in Schedule "A" and the following additional drawdown
conditions:

﻿

Delivery to the Bank of the following, all of which must be satisfactory to the
Bank:

﻿

﻿

 

1)

Satisfactory loan documentation, including all documentation to satisfy the
Bank's regulatory requirements (KYC/AML), this Agreement, security, legal
opinions, inter-creditor agreement (if any), in form and substance satisfactory
to the Lender and its counsel

2)

Satisfactory review of the acquisition documents (including Colonial Elegance
Asset Purchase Agreement, non-competition agreement, employment contracts with
top management and key employees (Luc Olivier, Eric Labelle and Robert
Perreault), and consulting agreements with Pierot Drouin and Real Charbonneau)
and satisfactory confirmation that all of the purchased assets of Colonial
Elegance Inc. are or will be transferred to RENIN CA free and clear of all
encumbrances  (subject to liens covered by satisfactory payout letters and
undertakings to discharge) following the closing of the Colonial Elegance
Acquisition, and receipt of certified copies of all such documents

3)

Pro-forma compliance certificate including detailed covenant calculations based
on trailing twelve months (“TTM”) results for the period ended one month prior
to closing and projected debt to be drawn, with the proforma Total Leverage
Ratio not to exceed 3.40x at closing

4)

Confirmation of USD $5,000,000.00 cash equity injection from BBX Capital, Inc.
into HOLDINGS

5)

Any/all regulatory approvals required to be on hand relating to the Colonial
Elegance Acquisition or otherwise

6)

No material adverse change, payment of all fees and expenses

7)

 

8)

 

 

 

 

9)

 

 

10)

 

 

 

11)

 

 

 

12)

 

 

13)

 

14)

 

15)

Borrowers Environmental and Social Risk Questionnaire to be completed by the
Borrower

 

PPSA Registrations in British Columbia and Ontario against RENIN CA; RPMRR
registrations in Quebec against RENIN CA; PPSA Registrations in Ontario against
RENIN US and HOLDINGS; UCC registrations as required against RENIN US, HOLDINGS
and BBX Capital, Inc. as determined by US counsel

 

Receipt of certified copies of satisfactory leases of the Colonial Elegance
premises locations in Berthierville and Montreal being assumed or sublet by
RENIN CA

 

Certificates of Insurance from all applicable insurance brokers evidencing the
existence of all current property, liability, accounts receivable and
marine/freight insurance and TD’s interest as first mortgagee, first loss payee
and an addition insured thereunder.

 

Such PPSA estoppel letters, Payout Letters to Secured Creditors of Colonial
Elegance Inc., and all such other documents, instruments and agreements as may
be deemed necessary by counsel to the Bank following its due diligence review
and searches.

 

Corporate Org Chart updated for all of the Renin and BBX entities both pre and
post-acquisition and any change resulting from the USD$5,000,000 cash equity
injection from BBX Capital, Inc.

 

Confirmation of no outstanding shareholder loans or inter-company loans within
the Renin entities.

 

Site Visit to be performed by the Bank (virtual site visit to be considered).

 

Management prepared consolidated financial statements for HOLDINGS for the TTM
period ended August 31, 2020 prior to the Acquisition Closing Date.

﻿





8

 

--------------------------------------------------------------------------------

 

REPRESENTATIONS

AND WARRANTIES

﻿

All representations and warranties shall be deemed to be continually repeated so
long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect.  The Borrower
makes the Standard Representations and Warranties set out in Schedule "A" and in
addition the following representations which shall apply to it and to its
subsidiaries and each of the Guarantors:

 

1)The current beneficial and registered ownership of each of RENIN CA, RENIN US
and HOLDINGS are as set out in the corporate organization chart attached as
Schedule “B”.

﻿

POSITIVE COVENANTS

﻿

So long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect, the Borrowers
will and will ensure that its subsidiaries and each of the Guarantors will
observe the Standard Positive Covenants set out in Schedule "A" and in addition
will:

﻿

1)

Provide notice of material events (environmental, litigation, etc.) to the
Lender.

2)

Maintain all operating accounts at The Toronto-Dominion Bank.

3)

 

 

 

4)

 

 

 

 

 

Provide a guarantee and security agreement executed by Renin UK Corp. if its
EBITDA is greater than 5% of either the revenue of the Renin Group, the
Consolidated EBITDA as defined in Financial Covenant 2, or the asset value of
the Renin Group.

 

Prior to completion of any Permitted Change in Control, the Borrowers and the
Renin Group shall  execute and deliver, and cause all necessary third parties
involved in such Permitted Change in Control to execute and deliver, to the Bank
all required documents, instruments, agreements, identification verification
forms and other materials as may be required for compliance with all of the Bank
KYC/AML requirements in effect at the time of such Permitted Change in Control.

﻿

REPORTING COVENANTS

So long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect, the Borrowers
will provide to the Bank:

﻿

 



9

 

--------------------------------------------------------------------------------

 

1)

Annual audited consolidated financial statements for HOLDINGS to be provided
within 120 calendar days of fiscal year end.  Annual financial statements to be
accompanied by a compliance certificate with detailed covenant calculation
reconciliations.

2)

An aged accounts receivable, accounts payable and inventory listing to be
provided monthly by the Borrowers with details on holdbacks, raw materials, work
in progress, inventory in transit and finished goods. Monthly reporting to be
accompanied by a compliance certificate provided within 20 days of each month
end.

3)

Annual financial projections and financial covenant calculations on a
consolidated basis for the upcoming fiscal year within 45 days after each fiscal
year end. Financial projections are to be completed on a quarterly basis and are
to include a balance sheet, income statement, and cash flow statement.

4)

Annual management prepared financial statements for RENIN CA to be provided
within 120 calendar days of fiscal year end.

5)

Annual management prepared financial statements for RENIN US to be provided
within 120 calendar days of fiscal year end.

6)

 

 

 

 

 

7)

 

 

8)

Quarterly management prepared consolidated financial statements for HOLDINGS
(including balance sheet, income statement & cash flow statement) to be provided
within 45 days of each quarter end. Quarterly financial statements must reflect
fiscal year to date results and rolling four quarter results and be accompanied
by a compliance certificate with detailed covenant calculation reconciliations.

 

Annual and Quarterly Schedule of leases and adjustments related to US GAAP (ASC
842) within 45 days of fiscal quarter end and 120 days of fiscal year end.

 

Annual management prepared financial statements for RENIN UK CORP. to be
provided within 120 calendar days of fiscal year end.

 

All references herein to “Renin Group” or to the financial statements of RENIN
CA or others being calculated on a consolidated basis shall mean and refer to
the financial performance of RENIN CA, RENIN UK CORP., RENIN US and HOLDINGS
collectively.

 

The Accounting Principles set out below shall apply to all deliveries
contemplated by these Reporting Covenants.

﻿

ACCOUNTING PRINCIPLES

﻿

(1) Where the character or amount of any asset or liability or item of revenue
or

expense is required to be determined, or any consolidation or other accounting
computation is

required to be made, for the purpose of this Agreement or any loan document,
such determination

or calculation will, to the extent applicable and except as otherwise specified
herein or as otherwise

agreed in writing by the parties, be made in accordance with US GAAP applied on
a consistent basis.

﻿

(2) If at any time any change in US GAAP would affect the computation of any
financial

ratio or requirement set forth in this Agreement, and either the Borrowers or
the Bank

shall so require, the Bank and the Borrowers shall negotiate in good faith to
amend such ratio

or requirement to preserve the original intent thereof in light of such change
in US GAAP;  

provided that, until so amended, (i) such ratio or replacement shall continue to
be

computed in accordance with US GAAP prior to such change therein and

(ii) the Borrowers shall provide to the Bank financial statements and other

documents required under this Agreement or as reasonably requested hereunder
setting forth a

reconciliation between calculations of such ratio or requirement made before and
after giving

effect to such change in US GAAP.

﻿

(3) For the avoidance of doubt, any operating lease obligations that would be
classified

as a Capital Lease Obligation in accordance with US GAAP or otherwise reflected
on the Borrowers’

consolidated balance sheet, shall be excluded from the definition of
indebtedness for borrowed

money and shall not constitute indebtedness but shall be treated as operating
leases.

﻿





10

 

--------------------------------------------------------------------------------

 

(4)   “Capital Lease Obligation” of any person means the obligation of such
person, as lessee, to pay

rent or other payment amounts under a lease of (or other agreement conveying the
right to use)

real or personal property which is required to be classified and accounted for
as a capital lease or

a liability on a consolidated balance sheet of such person (a “Capital Lease”).
 

﻿

NEGATIVE COVENANTS

So long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect, the Borrower will
and will ensure that its subsidiaries and each of the Guarantors will observe
the Standard Negative Covenants set out in Schedule "A".  In addition, the
Borrowers will not and will ensure that their subsidiaries and each of the
Guarantors will not:

﻿

1)

Make any Distributions* (i) if an Event of Default is continuing or will occur
on a pre and post payment basis; and (ii) if the Total Leverage Ratio is >2.75x
on a pre and post payment basis.

﻿

* “Distributions” are defined as dividends, share redemptions, repayment of
shareholder or related party loans, and advances to shareholders or related
parties.

﻿

For clarity, the USD $1,000,000 Distribution made by Holdings to BBX Capital,
Inc. on December 31, 2019 will be excluded from this covenant and from any
Financial Covenants as outlined in this Agreement.

2)

[Deleted].

3)

[Deleted].

4)

Make any investment to and/or provide financial assistance to non-Guarantors
except up to USD$2,500,000, without duplication of any permitted threshold level
of action permitted in the Standard Negative Covenants in Schedule “A”.

5)

[Deleted].

6)

[Deleted].

7)

Provide any loans, advances of other forms of financial assistance in any form
to Renin UK Corp.

8)

Make any Distributions of any kind to Renin UK Corp. at any time, nor pay any
dividends to or make any shareholder loan repayments to Renin UK Corp. at any
time.

 

PERMITTED LIENS

﻿

Permitted Liens as referred to in Schedule "A" or in this Agreement shall refer
to:

﻿

1)

﻿

Purchase Money Security Interests in equipment which Purchase Money Security
Interests exist on the date of this Agreement ("Existing PMSIs") which are known
to the Bank and all future Purchase Money Security Interests on equipment
acquired to replace the equipment under Existing PMSIs, provided that the cost
of such replacement equipment may not exceed the cost of the equipment, and
further provided that the aggregate of all such existing and future Purchase
Money Security Interests shall not exceed a maximum of USD$2,500,000 at any time
during the term of this Agreement;

﻿

FINANCIAL COVENANTS

﻿

All Financial Covenants to be determined on a consolidated basis in accordance
with US GAAP (provided that with respect to any lease that would in accordance
with US GAAP be determined to be an operating lease as of the Acquisition
Closing Date, the Borrowers shall continue to treat such lease as an operating
lease and not a capital lease notwithstanding any changes to US GAAP in regards
to accounting for leases, including regardless of whether such lease was entered
into prior to or at any time after the Acquisition Closing Date)





11

 

--------------------------------------------------------------------------------

 

﻿

The Borrowers and the Renin Group agree that at all times:

﻿

﻿

 

 

 

 

the consolidated Renin Group and tested quarterly on a rolling four quarter
basis.

 

 

 

 

 

 

.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

Its maximum Total Funded Debt to Consolidated Adjusted EBITDA Ratio ("Total
Leverage Ratio") of the Renin Group shall not exceed 3.50x at any time on or
after the Acquisition Closing Date, stepping down to not exceed:

 

- 3.25x on December 31, 2020, and all times thereafter, further stepping down to
not exceed 

- 3.00x on December 31, 2021 and all times thereafter.

 

To be calculated based on the consolidated Renin Group and tested quarterly on a
rolling four quarter basis.

 

“Total Funded Debt” is defined as all debts and liabilities for borrowed money
including liabilities in respect of BAs/LIBOR and Letters of Credit/Guarantee,
capital leases, contingent guarantees.

 

“Consolidated Adjusted EBITDA” is defined as earnings before interest, taxes,
depreciation, amortization, plus/(minus) extraordinary losses/(gains), non-cash
losses/(gains), plus the following:

(a) Normalization adjustments at closing up to USD $167,000 as supported by the
September 2020 KPMG quality of earnings report;

(b) Non-recurring and identifiable expenses up to USD $1,000,000 incurred in
connection with the Colonial Elegance Acquisition;

(c) Unrealized cost synergies expected to be realized within 24 months from
closing (to be reasonably identifiable and factually supportable) up to USD
$2,800,000.

 

Note the aggregate of (a), (b) and (c) not to exceed 25% of Consolidated
Adjusted EBITDA for such period.

 

For clarity purposes, the historical EBITDA of Colonial Elegance Inc. (“CE”)
shall be added back to Consolidated Adjusted EBITDA as follows:

 

a.  Q4 2020 :  CE EBITDA of 9.5 months from January 1, 2020 to October 15, 2020

 

b.  Q1 2021 :  CE EBITDA of 6.5 months from April 1, 2020 to October 15, 2020

 

c.  Q2 2021 :  CE EBITDA of 3.5 months from July 1, 2020 to October 15, 2020

 

d.  Q3 2021 :  CE EBITDA of 0.5 months from October 1, 2020 to October 15, 2020

 

CE EBITDA as per the Compliance Certificate provided by the Borrowers on the
Acquisition Closing Date is as follows:

 

1.  Q1 2020 (January 1, 2020 to March 31, 2020 – CAD$2,700,000

 

2.  Q2 2020 (April 1, 2020 to June 30, 2020 – CAD$1,913,000

 

3.  Q3 2020 until the Acquisition Closing Date:

 

a.  July 2020 – CAD$745,000

 

b.  August 2020 – CAD$885,000

 

c.  September 2020 Projected – CAD$983,000

 

d.  October 2020 Projected – CAD$983,000

 



12

 

--------------------------------------------------------------------------------

 

2)

A minimum Fixed Charge Coverage Ratio (“FCCR”) of not less than 1.10x is to be
maintained by the Renin Group at all times

 

To be calculated based on the consolidated financial results of the Renin Group
tested quarterly on a rolling four quarter basis.   

 

FCCR is defined as:

 

(Consolidated Adjusted EBITDA - Cash Taxes - Unfinanced Capex – Distributions) /
Scheduled Principal + Interest

 

Unfinanced Capex shall be calculated as total capital expenditures net of
long-term debt advanced in support of such expenditures and proceeds from the
sale of fixed assets.  For greater certainty, Unfinanced Capex will exclude all
Capex incurred in the Fiscal Year 2020 from the rolling quarterly Unfinanced
Capex figure up to USD$6,627,000 deemed one-time for the Fiscal Year 2020.

 

Principal and Interest to be annualized for the first-year post closing.

﻿

The Accounting Principles set out above shall apply to the calculation of all
Financial Covenants.

﻿

EVENTS OF

DEFAULT

﻿

Subject to the cure periods provided in this Agreement or agreed with the Bank,
the Bank may accelerate the payment of principal and interest under any
committed credit facility hereunder and cancel any undrawn portion of any
committed credit facility hereunder, at any time after the occurrence of any one
of the Standard Events of Default contained in Schedule "A" attached hereto and
after any one of the following additional events of default (each an “Event of
Default”):

﻿

1)

Change in control of any of the Borrowers or HOLDINGS where (i) the Controlling
Shareholders do not have direct or indirect voting control of such Borrower or
HOLDINGS, and (ii) such change has not been consented to by the Bank (such
consent not to be unreasonably withheld).

 

Notwithstanding the foregoing, if as a result of a change in control of a
Borrower or HOLDINGS, the Controlling Shareholders of BBX Capital, Inc. have
direct or indirect voting control of such Borrower or HOLDINGS (a “Permitted
Change in Control”), an Event of Default shall not be triggered.

 

“Controlling Shareholders” shall refer to Alan B. Levan, Jarett S. Levan, John
E. Abdo and/or Seth M. Wise (each, a “Specified Person”) and any person or
entity based on any transfer for estate planning purposes to one or more family
members of any Specified Person or one or more trust, limited liability company,
partnership or other vehicles for the benefit of any Specified Person or family
member of any Specified Person.

 

For the purposes of this definition, “control” (including with correlative
meanings the terms “controlled by” and “controls”) means the direct or indirect
possession by a person or persons of:

(i) power to vote 50.1% or more of the securities (on a fully diluted basis) or
other equity or membership interests of another person having ordinary voting
power for the election of directors or managing general partners or members;

(ii) power to direct or cause the direction of the management and policies of
another person whether by contract or otherwise; or

(iii) beneficial ownership of 50.1% or more of any class of voting stock of
another person or 50.1% or more of all outstanding equity interests or other
interests of such other person.

 

CROSS DEFAULT

﻿

a)

Cross-default between the TD credit Facilities and any Permitted Indebtedness

b)





13

 

--------------------------------------------------------------------------------

 

Cross-default to any other indebtedness of the Borrowers and Guarantors to the
Bank or any of the Bank’s affiliates or subsidiaries in excess of USD
$1,000,000.  

﻿

ANCILLARY

FACILITIES

﻿

As at the date of this Agreement, the following uncommitted ancillary products
are made available. These products may be subject to other agreements.

﻿

3 (A) (B)

TD Visa Business card (or cards) for an aggregate amount of CAD $300,000.

﻿

4 (A)

Spot Foreign Exchange Facility which allows the Borrower to enter into USD
$2,000,000 for settlement on a spot basis.

﻿

4 (B)

Spot Foreign Exchange Facility which allows the Borrower to enter into USD
$2,000,000 for settlement on a spot basis.

﻿

5 (A) (B)

Certain treasury products, such as forward foreign exchange transactions, and/or
interest rate and currency and/or commodity swaps.

﻿

The Borrower agrees that treasury products will be used to hedge its risk and
will not be used for speculative purposes.

﻿

The paragraph headed "FX CLOSE OUT" as set out in Schedule "A" shall apply to FX
Transactions.

﻿

For the Borrower's information only, the Bank advises the Borrower that, as at
the day of this Agreement only, the Bank would, if requested by the Borrower,
make available to the Borrower forward foreign exchange contracts in an
aggregate amount of up to USD $6,000,000 for periods of up to 12 months.  This
limit and term is subject to change at any time at the discretion of the Bank
and without prior notice to the Borrower.  The Borrower must contact the Bank
from time to time, to obtain information about the Borrower's then current
forward foreign exchange limit.

﻿

LANGUAGE

PREFERENCE

﻿

This Agreement has been drawn up in the English language at the request of all
parties.(Cet acte a été rédigé en langue anglaise à la demande de toutes les
parties.)

﻿

SCHEDULE "A" -

STANDARD TERMS

AND CONDITIONS

﻿

Schedule "A" sets out the Standard Terms and Conditions ("Standard Terms and
Conditions") which apply to these credit facilities. The Standard Terms and
Conditions, including the defined terms set out therein, form part of this
Agreement, unless this letter states specifically that one or more of the
Standard Terms and Conditions do not apply or are modified.

﻿

AMENDMENTS TO SCHEDULE "A" -

STANDARD TERMS

AND CONDITIONS

﻿

The following Sections in the Standard Terms and Conditions have been amended
for this transaction:

﻿

Standard Representations and Warranties 6(f)





14

 

--------------------------------------------------------------------------------

 

Standard Negative Covenants 8(b), (c) and (g)

Standard Events of Default 10(d) and (i)

Acceleration 11

Changing the Agreement 15(a) re Committed Line

F/X Close-out 24

Miscellaneous 27(iii), (v)

﻿

NOTICE

﻿

Any notice, request or other communication hereunder to any of the parties
hereto shall be in writing and be well and sufficiently given if delivered
personally or sent by prepaid registered mail to its address to the number and
to the attention of the person set forth below:

﻿

In the case of the Borrowers, a single notice to:

﻿

Renin Canada Corp.
110 Walker Drive
Brampton, Ontario
L6T 4H6

Attention:Joe Ruffo, President and Chief Executive Officer
Email Address:joseph.ruffo@renin.com

﻿

In the case of the Lender, to:

﻿

The Toronto-Dominion Bank
4499 Highway 7 At Pine Valley Drive
2nd Floor
Vaughan, Ontario
L4L 9A9

Attention: Krystal Van Westerop

Email:                krystal.vanwesterop@td.com

﻿

The Lender will provide to BBX Capital, Inc., at the address set out below, a
copy of each written notice sent or given by the Lender to the Borrowers in
respect of the occurrence of a default by the Borrowers under the terms of the
Loan Agreement:

﻿

BBX Capital, Inc.

401 E. Las Olas Blvd., Suite 800

Fort Lauderdale, FL 33301

﻿

Attention : Brett Sheppard - Chief Financial Officer

Email: bsheppard@bbxcapital.com

﻿

Further provided that the covenant to provide copies of notices as described
above shall only apply for so long as the Controlling Shareholders control BBX
Capital, Inc., and BBX Capital, Inc. maintains a controlling interest in the
Borrowers and Renin Holdings LLC.

﻿

For clarity, it is further acknowledged that the Lender shall not be required to
provide BBX Capital, Inc. with notice of any telephone conversation between the
Lender and the Borrowers concerning or addressing any default or Event of
Default under the Loan Agreement. 


Any such notice shall be deemed to be given and received, if delivered by hand,
when delivered, and if mailed, by certified or registered mail, shall be deemed
to have been given when received, unless an interruption of postal services
occurs or is continuing on or within the three Business Days after the date of
mailing in which



15

 

--------------------------------------------------------------------------------

 

case the notice shall be deemed to have been received on the third Business Day
after postal service resumes. Any party may by notice to the other, given as
aforesaid, designate a changed address.

﻿

Notices and other communications to the Lender, the Borrowers and any Guarantor
and any other person may also be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) and any such
notice shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended  recipient (such as by the “return receipt requested”
function, as available, return e-mail or other written acknowledgement).

﻿

﻿

﻿

Remainder of Page Intentionally Left Blank.  Signature Pages follow.]





16

 

--------------------------------------------------------------------------------

 



﻿

We trust you will find these facilities helpful in meeting your ongoing
financing requirements.  We ask that if you wish to accept this offer of
financing (which includes the Standard Terms and Conditions), please do so by
signing and returning the attached duplicate copy of this letter to the
undersigned.  This offer will expire if not accepted in writing and received by
the Bank on or before October 22, 2020

﻿

Yours truly,

﻿

﻿

THE TORONTO-DOMINION BANK

﻿

﻿

﻿

﻿

/s/Ryan Avery                                                             /s/
Krystal Van Westrop

﻿

 

 

 

Ryan Avery

District Vice President

 

Krystal Van Westrop

Senior Manager, Commercial Services

 

﻿





17

 

--------------------------------------------------------------------------------

 

TO THE TORONTO-DOMINION BANK:

﻿

RENIN CANADA CORP., and RENIN US LLC hereby accepts the foregoing offer this 22
day of October, 2020. The Borrower confirms that, except as may be set out
above, the credit facility(ies) detailed herein shall not be used by or on
behalf of any third party.

﻿

﻿

RENIN CANADA CORP.

﻿

﻿

/s/Joseph Ruffo

Signature

﻿

Joseph Ruffo

Chief Executive Officer

________________________________

Print Name & Position

﻿

﻿

﻿

RENIN US LLC

/s/Joseph Ruffo

Signature

﻿

Joseph Ruffo

Chief Executive Officer

________________________________

Print Name & Position

﻿

﻿





18

 

--------------------------------------------------------------------------------

 

cc. Guarantor(s)

﻿

The Bank is providing the guarantor(s) with a copy of this letter as a courtesy
only.  The delivery of a copy of this letter does not create any obligation of
the Bank to provide the guarantor(s) with notice of any changes to the credit
facilities, including without limitation, changes to the terms and conditions,
increases or decreases in the amount of the credit facilities, the establishment
of new credit facilities or otherwise.  The Bank may, or may not, at its option,
provide the guarantor(s) with such information, provided that the Bank will
provide such information upon the written request of the guarantor.

﻿

﻿

Receipt acknowledged this 22 day of October, 2020

﻿

RENIN HOLDINGS LLC

﻿

﻿

/s/Joseph Ruffo

Signature

﻿

Joseph Ruffo

Chief Executive Officer

________________________________

Print Name & Position

﻿





19

 

--------------------------------------------------------------------------------

 

SCHEDULE A

STANDARD TERMS AND CONDITIONS

﻿

﻿

1. INTEREST RATE DEFINITIONS

Prime Rate means the rate of interest per annum (based on a 365 day year)
established and reported by the Bank to the Bank of Canada from time to time as
the reference rate of interest for determination of interest rates that the Bank
charges to customers of varying degrees of creditworthiness in Canada for
Canadian dollar loans made by it in Canada.

﻿

The Stamping Fee rate per annum for CAD B/As is based on a 365 day year and the
Stamping Fee is calculated on the Face Amount of each B/A presented to the Bank
for acceptance.  The Stamping Fee rate per annum for USD B/As is based on a 360
day year and the Stamping Fee is calculated on the Face Amount of each B/A
presented to the Bank for acceptance.

﻿

CDOR means, for any day, the annual rate for B/As denominated in Canadian
Dollars for a specified term that appears on the Reuters Screen CDOR Page as of
10:00 a.m. (Toronto time) on such day (or, if such day is not a Business Day,
then on the immediately preceding Business Day).

﻿

LIBOR means the rate of interest per annum (based on a 360 day year) as
determined by the Bank (rounded upwards, if necessary to the nearest whole
multiple of 1/16th of 1%) at which the Bank may make available United States
dollars which are obtained by the Bank in the Interbank Euro Currency Market,
London, England at approximately 11:00 a.m. (Toronto time) on the second
Business Day before the first day of, and in an amount similar to, and for the
period similar to the interest period of, such advance.

﻿

USBR means the rate of interest per annum (based on a 365 day year) established
by the Bank from time to time as the reference rate of interest for the
determination of interest rates that the Bank charges to customers of varying
degrees of creditworthiness for US dollar loans made by it in Canada.

﻿

If Prime Rate, CDOR, LIBOR, USBR or any other applicable base rate is less than
zero, such base rate shall be deemed to be zero for purposes of this Agreement.

﻿

Any interest rate based on a period less than a year expressed as an annual rate
for the purposes of the Interest Act (Canada) is equivalent to such determined
rate multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by the number of days in the period upon
which it was based.

﻿

2. INTEREST CALCULATION AND PAYMENT

Interest on Prime Based Loans and USBR Loans is calculated daily (including
February 29 in a leap year) and payable monthly in arrears based on the number
of days the subject loan is outstanding unless otherwise provided in the Rate
and Payment Terms Notice.  Interest is charged on February 29 in a leap year.

﻿

The Stamping Fee is calculated based on the amount and the term of the B/A and
is payable upon acceptance by the Bank of the B/A. The net proceeds received by
the Borrower on a B/A advance will be equal to the Face Amount of the B/A
discounted at the Bank's then prevailing B/A discount rate for CAD B/As or USD
B/As as the case may be, for the specified term of the B/A less the B/A Stamping
Fee. If the B/A discount rate (or the rate used to determine the B/A discount
rate) is less than zero, it shall instead be deemed to be zero for purposes of
this Agreement.

﻿

Interest on LIBOR Loans and CDOR Loans is calculated and payable on the earlier
of contract maturity or quarterly in arrears, for the number of days in the
LIBOR or CDOR interest period, as applicable.

﻿

L/C and L/G fees are payable at the time and as required under the Operating
Line and as set out in the Letter of Credit Indemnity Agreement applicable to
the issued L/C or L/G.

﻿

﻿

Interest on Fixed Rate Term Loans is compounded monthly and payable monthly in
arrears unless otherwise provided in the Rate and Payment Terms Notice.





20

 

--------------------------------------------------------------------------------

 

﻿

Interest is payable both before and after maturity or demand, default and
judgment.

﻿

Each payment under this Agreement shall be applied first in payment of costs and
expenses, then interest and fees and the balance, if any, shall be applied in
reduction of principal.

﻿

For loans not secured by real property, all overdue amounts of principal and
interest and all amounts outstanding in excess of the Credit Limit shall bear
interest from the date on which the same became due or from when the excess was
incurred, as the case may be, until the date of payment or until the date the
excess is repaid at the Bank's standard rate charged from time to time for
overdrafts, or such lower interest rate if the Bank agrees to a lower interest
rate in writing.  Nothing in this clause shall be deemed to authorize the
Borrower to incur loans in excess of the Credit Limit.

﻿

If any provision of this Agreement would oblige the Borrower to make any payment
of interest or other amount payable to the Bank in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by the Bank
of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by the Bank of “interest”
at a “criminal rate”, such adjustment to be effected, to the extent necessary
(but only to the extent necessary), as follows: first, by reducing the amount or
rate of interest, and, thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid to the Bank which would
constitute interest for purposes of section 347 of the Criminal Code (Canada).

﻿

3. DRAWDOWN PROVISIONS

﻿

Prime Based and USBR Loans

There is no minimum amount of drawdown by way of Prime Based Loans and USBR
Loans, except as stated in this Agreement. The Borrower shall provide the Bank
with 3 Business Days' notice of a requested Prime Based Loan or USBR Loan over
$1,000,000.

﻿

B/As

The Borrower shall advise the Bank of the requested term or maturity date for
B/As issued hereunder.  The Bank shall have the discretion to restrict the term
or maturity dates of B/As. In no event shall the term of the B/A exceed the
Contractual Term Maturity Date or Maturity Date, as applicable. Except as
otherwise stated in this Agreement, the minimum amount of a drawdown by way of
B/As is $1,000,000 and in multiples of $100,000 thereafter. The Borrower shall
provide the Bank with 3 Business Days' notice of a requested B/A drawdown.

﻿

The Borrower shall pay to the Bank the full amount of the B/A at the maturity
date of the B/A.

﻿

The Borrower appoints the Bank as its attorney to and authorizes the Bank to (i)
complete, sign, endorse, negotiate and deliver B/As on behalf of the Borrower in
handwritten form, or by facsimile or mechanical signature or otherwise, (ii)
accept such B/As, and (iii) purchase, discount, and/or negotiate B/As.

﻿

LIBOR and CDOR

The Borrower shall advise the Bank of the requested LIBOR or CDOR contract
maturity period. The Bank shall have the discretion to restrict the LIBOR or
CDOR contract maturity. In no event shall the term of the LIBOR or CDOR contract
exceed the Contractual Term Maturity Date. Except as otherwise stated in this
Agreement, the minimum amount of a drawdown by way of a LIBOR Loan or a CDOR
Loan is $1,000,000, and shall be in multiples of $100,000 thereafter. The
Borrower will provide the Bank with 3 Business Days' notice of a requested LIBOR
Loan or CDOR Loan.

﻿

L/C and/or L/G

The Bank shall have the discretion to restrict the maturity date of L/Gs or
L/Cs.





21

 

--------------------------------------------------------------------------------

 

B/A, LIBOR and CDOR - Conversion

Any portion of any B/A, LIBOR or CDOR Loan that is not repaid, rolled over or
converted in accordance with the applicable notice requirements hereunder shall
be converted by the Bank to a Prime Based Loan effective as of the maturity date
of the B/A or the last day in the interest period of the LIBOR or CDOR contract,
as applicable. The Bank may charge interest on the amount of the Prime Based
Loan at the rate of 115% of the rate applicable to Prime Based Loans for the 3
Business Day period immediately following such maturity.  Thereafter, the rate
shall revert to the rate applicable to Prime Based Loans.

﻿

B/A, LIBOR and CDOR – Market Disruption

If the Bank determines, in its sole discretion, that a normal market in Canada
for the purchase and sale of B/As or the making of CDOR or LIBOR Loans does not
exist, any right of the Borrower to request a drawdown under the applicable
borrowing option shall be suspended until the Bank advises otherwise. Any
drawdown request for B/As, LIBOR or CDOR Loans, as applicable, during the
suspension period shall be deemed to be a drawdown notice requesting a Prime
Based Loan in an equivalent amount.

﻿

Cash Management

The Bank may, and the Borrower hereby authorizes the Bank to, drawdown under the
Operating Loan, Agriculture Operating Line or Farm Property Line of Credit to
satisfy any obligations of the Borrower to the Bank in connection with any cash
management service provided by the Bank to the Borrower.  The Bank may drawdown
under the Operating Loan, Agriculture Operating Line or Farm Property Line of
Credit even if the drawdown results in amounts outstanding in excess of the
Credit Limit.

﻿

Notice

Prior to each drawdown under a Fixed Rate Term Loan, other than a Long Term Farm
Loan, an Agriculture Term Loan, a Canadian Agricultural Loans Act Loan, a Dairy
Term Loan or a Poultry Term Loan and at least 10 days prior to the maturity of
each Rate Term, the Borrower will advise the Bank of its selection of drawdown
options from those made available by the Bank.  The Bank will, after each
drawdown, other than drawdowns by way of BA, CDOR, or LIBOR Loan or under the
operating loan, send a Rate and Payment Terms Notice to the Borrower.

﻿

4. PREPAYMENT

﻿

Fixed Rate Term Loans    

﻿

10% Prepayment Option Chosen.

﻿

(a)Once, each calendar year, ("Year"), the Borrower may, provided that an Event
of Default has not occurred, prepay in one lump sum, an amount of principal
outstanding under a Fixed Rate Term Loan not exceeding 10% of the original
amount of the Fixed Rate Term Loan, upon payment of all interest accrued to the
date of prepayment without paying any prepayment charge.  If the prepayment
privilege is not used in one Year, it cannot be carried forward and used in a
later Year.



(b)Provided that an Event of Default has not occurred, the Borrower may prepay
more than 10% of the original amount of a Fixed Rate Term Loan in any Year, upon
payment of all interest accrued to the date of prepayment and an amount equal to
the greater of:

﻿

i)



three months' interest on the amount of the prepayment (the amount of prepayment
is the amount of prepayment exceeding the 10% limit described in Section 4(a))
using the interest rate applicable to the Fixed Rate Term Loan being prepaid;
and

﻿

ii)



the Yield Maintenance, being the difference between:

﻿

a.



the current outstanding principal balance of the Fixed Rate Term Loan; and

b.



the sum of the present values as of the date of the prepayment of the future
payments to be made on the Fixed Rate Term Loan until the last day of the Rate
Term, plus the present value of the principal amount of the Fixed Rate Term Loan
that would have been due on the maturity of the Rate Term, when discounted at
the Government of Canada bond yield rate with a term which has the closest
maturity to the unexpired term of the Fixed Rate Term Loan.





22

 

--------------------------------------------------------------------------------

 

﻿

﻿

10% Prepayment Option Not Chosen.



(c)The Borrower may, provided that an Event of Default has not occurred, prepay
all or any part of the principal then outstanding under a Fixed Rate Term Loan
upon payment of all interest accrued to the date of prepayment and an amount
equal to the greater of:

﻿

i)



three months' interest on the amount of the prepayment using the interest rate
applicable to the Fixed Rate Term Loan being prepaid; and

﻿

ii)



the Yield Maintenance, being the difference between:

﻿

a.



the current outstanding principal balance of the Fixed Rate Term Loan; and

b.



the sum of the present values as of the date of the prepayment of the future
payments to be made on the Fixed Rate Term Loan until the last day of the Rate
Term, plus the present value of the principal amount of the Fixed Rate Term Loan
that would have been due on the maturity of the Rate Term, when discounted at
the Government of Canada bond yield rate with a term which has the closest
maturity to the unexpired term of the Fixed Rate Term Loan.

﻿

﻿

Floating Rate Term Loans

﻿

The Borrower may prepay the whole or any part of the principal outstanding under
a Floating Rate Term Loan, at any time without the payment of prepayment
charges.

﻿

5. STANDARD DISBURSEMENT CONDITIONS

The obligation of the Bank to permit any drawdowns hereunder at any time is
subject to the following conditions precedent: 

a)The Bank shall have received the following documents which shall be in form
and substance satisfactory to the Bank:

i)A copy of a duly executed resolution of the Board of Directors of the Borrower
empowering the Borrower to enter into this Agreement;

ii)A copy of any necessary government approvals authorizing the Borrower to
enter into this Agreement;

iii)All of the Bank Security and supporting resolutions and solicitors' letter
of opinion required hereunder;

iv)The Borrower's compliance certificate certifying compliance with all terms
and conditions hereunder;

v)All operation of account documentation; and

vi)For drawdowns under the Facility by way of L/C or L/G, the Bank’s standard
form Letter of Credit Indemnity Agreement

b)The representations and warranties contained in this Agreement are correct.

c)No event has occurred and is continuing which constitutes an Event of Default
or would constitute an Event of Default, but for the requirement that notice be
given or time elapse or both.

d)The Bank has received the arrangement fee payable hereunder (if any) and the
Borrower has paid all legal and other expenses incurred by the Bank in
connection with the Agreement or the Bank Security.

﻿

6.  STANDARD REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants, which representations and
warranties shall be deemed to be continually repeated so long as any amounts
remain outstanding and unpaid under this Agreement or so long as any commitment
under this Agreement remains in effect, that:





23

 

--------------------------------------------------------------------------------

 

a)The Borrower is a duly incorporated corporation, a limited partnership,
partnership, or sole proprietorship, duly organized, validly existing and in
good standing under the laws of the jurisdiction where the Branch/Centre is
located and each other jurisdiction where the Borrower has property or assets or
carries on business and the Borrower has adequate corporate power and authority
to carry on its business, own property, borrow monies and enter into agreements
therefore, execute and deliver the Agreement, the Bank Security, and documents
required hereunder, and observe and perform the terms and provisions of this
Agreement.

b)There are no laws, statutes or regulations applicable to or binding upon the
Borrower and no provisions in its charter documents or in any by-laws,
resolutions, contracts, agreements, or arrangements which would be contravened,
breached, violated as a result of the execution, delivery, performance,
observance, of any terms of this Agreement.

c)No Event of Default has occurred nor has any event occurred which, with the
passage of time or the giving of notice, would constitute an Event of Default
under this Agreement or which would constitute a default under any other
agreement.

d)There are no actions, suits or proceedings, including appeals or applications
for review, or any knowledge of pending actions, suits, or proceedings against
the Borrower and its subsidiaries, before any court or administrative agency
which would result in any material adverse change in the property, assets,
financial condition, business or operations of the Borrower.

e)All material authorizations, approvals, consents, licenses, exemptions,
filings, registrations and other requirements of governmental, judicial and
public bodies and authorities required to carry on its business have been or
will be obtained or effected and are or will be in full force and effect.

f)The financial statements and forecasts delivered to the Bank fairly present
the present financial position of the Borrower, and have been prepared by the
Borrower and its auditors in accordance with US GAAP, the International
Financial Reporting Standards or GAAP for Private Enterprises.

g)All of the remittances required to be made by the Borrower to the federal
government and all provincial and municipal governments have been made, are
currently up to date and there are no outstanding arrears.  Without limiting the
foregoing, all employee source deductions (including income taxes, Employment
Insurance and Canada Pension Plan), sales taxes (both provincial and federal),
corporate income taxes, corporate capital taxes, payroll taxes and workers'
compensation dues are currently paid and up to date.

h)If the Bank Security includes a charge on real property, the Borrower or
Guarantor, as applicable, is the legal and beneficial owner of the real property
with good and marketable title in fee simple thereto, free from all easements,
rights-of-way, agreements, restrictions, mortgages, liens, executions and other
encumbrances, save and except for those approved by the Bank in writing.

i)All information that the Borrower has provided to the Bank is accurate and
complete respecting, where applicable:

i)the names of the Borrower’s directors and the names and addresses of the
Borrower’s

beneficial owners;

ii)the names and addresses of the Borrower’s trustees, known beneficiaries
and/or settlors;

and

iii)the Borrower’s ownership, control and structure.

﻿

7. STANDARD POSITIVE COVENANTS

So long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect, the Borrower
will, and will ensure that its subsidiaries and each of the Guarantors will:

a)Pay all amounts of principal, interest and fees on the dates, times and place
specified herein, under the Rate and Payment Terms Notice, and under any other
agreement between the Bank and the Borrower.

b)Advise the Bank of any change in the amount and the terms of any credit
arrangement made with other lenders or any action taken by another lender to
recover amounts outstanding with such other lender.

c)Advise promptly after the happening of any event which will result in a
material adverse change in the financial condition, business, operations, or
prospects of the Borrower or the occurrence of any Event of Default or default
under this Agreement or under any other agreement for borrowed money.





24

 

--------------------------------------------------------------------------------

 

d)Do all things necessary to maintain in good standing its corporate existence
and preserve and keep all material agreements, rights, franchises, licenses,
operations, contracts or other arrangements in full force and effect.

e)Take all necessary actions to ensure that the Bank Security and its
obligations hereunder will rank ahead of all other indebtedness of and all other
security granted by the Borrower.

f)Pay all taxes, assessments and government charges unless such taxes,
assessments, or charges are being contested in good faith and appropriate
reserves shall be made with funds set aside in a separate trust fund.

g)Provide the Bank with information and financial data as it may request from
time to time, including, without limitation, such updated information and/or
additional supporting information as the Bank may require with respect to any or
all the matters in the Borrower’s representation and warranty in Section 6(i).

h)Maintain property, plant and equipment in good repair and working condition.

i)Inform the Bank of any actual or probable litigation and furnish the Bank with
copies of details of any litigation or other proceedings, which might affect the
financial condition, business, operations, or prospects of the Borrower

j)Provide such additional security and documentation as may be required from
time to time by the Bank or its solicitors. 

k)Continue to carry on the business currently being carried on by the Borrower
its subsidiaries and each of the Guarantors at the date hereof.

l)Maintain adequate insurance on all of its assets, undertakings, and business
risks.

m)Permit the Bank or its authorized representatives full and reasonable access
to its premises, business, financial and computer records and allow the
duplication or extraction of pertinent information therefrom.

n)Comply with all applicable laws.

﻿

8. STANDARD NEGATIVE COVENANTS

So long as any amounts remain outstanding and unpaid under this Agreement or so
long as any commitment under this Agreement remains in effect, the Borrower will
not and will ensure that its subsidiaries and each of the Guarantors will not:

a)Create, incur, assume, or suffer to exist, any mortgage, deed of trust,
pledge, lien, security interest, assignment, charge, or encumbrance (including
without limitation, any conditional sale, or other title retention agreement, or
finance lease) of any nature, upon or with respect to any of its assets or
undertakings, now owned or hereafter acquired, except for those Permitted Liens,
if any, set out in the Letter.

b)Create, incur, assume or suffer to exist any other indebtedness for borrowed
money in excess of USD$2,500,000 in the aggregate, or guarantee or act as surety
or agree to indemnify the debts of any other Person in excess of USD$2,500,000
in the aggregate, or make any loans or advances to any other Person.  For
clarity, indebtedness will not include trade credit in the ordinary course of
business.

c)Merge, amalgamate or consolidate with any other Person, or acquire any other
entity, or acquire or form any subsidiary in whole or in part, or acquire all or
substantially all of the shares, assets or business of any other Person except
as defined in Permitted Change in Control. 

d)Sell, lease, assign, transfer, convey or otherwise dispose of any of its now
owned or hereafter acquired assets (including, without limitation, shares of
stock and indebtedness of subsidiaries, receivables and leasehold interests),
except for inventory disposed of in the ordinary course of business.

e)Terminate or enter into a surrender of any lease of any property mortgaged
under the Bank Security.

f)Cease to carry on the business currently being carried on by each of the
Borrower, its subsidiaries, and the Guarantors at the date hereof.

g)Permit any change of ownership or change in the capital structure of the Renin
Group without the Bank’s prior written consent, other than a Permitted Change in
Control. 

﻿





25

 

--------------------------------------------------------------------------------

 

9. ENVIRONMENTAL

The Borrower represents and warrants (which representation and warranty shall
continue throughout the term of this Agreement) that the business of the
Borrower, its subsidiaries and each of the Guarantors is being operated in
compliance with applicable laws and regulations respecting the discharge,
omission, spill or disposal of any hazardous materials and that any and all
enforcement actions in respect thereto have been clearly conveyed to the Bank.

﻿

The Borrower shall, at the request of the Bank from time to time, and at the
Borrower's expense, obtain and provide to the Bank an environmental audit or
inspection report of the property from auditors or inspectors acceptable to the
Bank.

﻿

The Borrower hereby indemnifies the Bank, its officers, directors, employees,
agents and shareholders, and agrees to hold each of them harmless from all loss,
claims, damages and expenses (including legal and audit expenses) which may be
suffered or incurred in connection with the indebtedness under this Agreement or
in connection with the Bank Security.

﻿

10. STANDARD EVENTS OF DEFAULT

The Bank may accelerate the payment of principal and interest under any
committed credit facility hereunder and cancel any undrawn portion of any
committed credit facility hereunder, at any time after the occurrence of any one
of the following Events of Default:

a)Non-payment of principal outstanding under this Agreement when due or
non-payment of interest or fees outstanding under this Agreement within 3
Business Days of when due. 

b)If any representation, warranty or statement made hereunder or made in
connection with the execution and delivery of this Agreement or the Bank
Security is false or misleading at any time.

c)If any representation or warranty made or information provided by the
Guarantor to the Bank from time to time, including without limitation, under or
in connection with the Personal Financial Statement and Privacy Agreement
provided by the Guarantor, is false or misleading at any time.

d)If there is a breach or non-performance or non-observance of any term or
condition of this Agreement or the Bank Security and, if such default is capable
to being remedied, the default continues unremedied for 7 Business Days after
the occurrence.

e)If the Borrower, any one of its subsidiaries, or, if any of the Guarantors
makes a general assignment for the benefit of creditors, files or presents a
petition, makes a proposal or commits any act of bankruptcy, or if any action is
taken for the winding up, liquidation or the appointment of a liquidator,
trustee in bankruptcy, custodian, curator, sequestrator, receiver or any other
officer with similar powers or if a judgment or order shall be entered by any
court approving a petition for reorganization, arrangement or composition of or
in respect of the Borrower, any of its subsidiaries, or any of the Guarantors or
if the Borrower, any of its subsidiaries, or any of the Guarantors is insolvent
or declared bankrupt.

f)If there exists a voluntary or involuntary suspension of business of the
Borrower, any of its subsidiaries, or any of the Guarantors.

g)If action is taken by an encumbrancer against the Borrower, any of its
subsidiaries, or any of the Guarantors to take possession of property or enforce
proceedings against any assets.

h)If any final judgment for the payment of monies is made against the Borrower,
any of its subsidiaries, or any of the Guarantors and it is not discharged
within 30 days from the imposition of such judgment.

i)If there exists an event of default after all cure periods have expired under
any other agreement for borrowed money in excess of USD$1,000,000 entered into
by the Borrower, any of its subsidiaries, or any of the Guarantors.

j)If the Borrower, any one of its subsidiaries, or any of the Guarantors default
under any other present or future agreement with the Bank or any of the Bank’s
subsidiaries, including without limitation, any other loan agreement, forward
foreign exchange transactions, interest rate and currency and/or commodity
swaps.

k)If the Bank Security is not enforceable or if any party to the Bank Security
shall dispute or deny any liability or any of its obligations under the Bank
Security, or if any Guarantor terminates a guarantee in respect of future
advances.





26

 

--------------------------------------------------------------------------------

 

l)If, in the Bank's determination, a material adverse change occurs in the
financial condition, business operations or prospects of the Borrower, any of
the Borrower's subsidiaries, or any of the Guarantors.

﻿

m)If the Borrower or Guarantor is an individual, the Borrower or such Guarantor
dies or is found by a court to be incapable of managing his or her affairs.

﻿

11. ACCELERATION

If the Bank accelerates the payment of principal and interest hereunder, the
Borrower shall immediately pay to the Bank all amounts outstanding hereunder,
including without limitation, the amount of unmatured B/As, CDOR and LIBOR Loans
and the amount of all drawn and undrawn  L/Gs and  L/Cs.  All cost to the Bank
of unwinding CDOR and LIBOR Loans and all loss suffered by the Bank in
re-employing amounts repaid will be paid by the Borrower.

﻿

12. INDEMNITY

The Borrower agrees to indemnify the Bank from and against any and all claims,
losses and liabilities arising or resulting from this Agreement. USD loans must
be repaid with USD and CAD loans must be repaid with CAD and the Borrower shall
indemnify the Bank for any loss suffered by the Bank if USD loans are repaid
with CAD or vice versa, whether such payment is made pursuant to an order of a
court or otherwise. In no event will the Bank be liable to the Borrower for any
direct, indirect or consequential damages arising in connection with this
Agreement.

﻿

13. TAXATION ON PAYMENTS

All payments made by the Borrower to the Bank will be made free and clear of all
present and future taxes (excluding the Bank's income taxes), withholdings or
deductions of whatever nature.  If these taxes, withholdings or deductions are
required by applicable law and are made, the Borrower, shall, as a separate and
independent obligation, pay to the Bank all additional amounts as shall fully
indemnify the Bank from any such taxes, withholdings or deductions.

﻿

14. REPRESENTATION

No representation or warranty or other statement made by the Bank concerning any
of the Facilities shall be binding on the Bank unless made by it in writing as a
specific amendment to this Agreement.

﻿

15. CHANGING THE AGREEMENT

a)The Bank may, from time to time, unilaterally change the provisions of this
Agreement where (i) such change is for the benefit of the Borrower, or made at
the Borrower’s request, including without limitation, decreases to fees or
interest payable hereunder or (ii) where such change makes compliance with this
Agreement less onerous to the Borrower, including without limitation, release of
security.  These changes can be made by the Bank providing written notice to the
Borrower of such changes in the form of a specific waiver or a document
constituting an amending agreement.  The Borrower is not required to execute
such waiver or amending agreement, unless the Bank requests the Borrower to sign
such waiver or amending agreement.  A change in the Prime Rate and USBR is not
an amendment to the terms of this Agreement that requires notification to be
provided to the Borrower.

b)Changes to the Agreement, other than as described in a) above, including
changes to covenants and fees payable by the Borrower, are required to be agreed
to by the Bank and the Borrower in writing, by the Bank and the Borrower each
signing an amending agreement.

c)The Bank is not required to notify a Guarantor of any change in the Agreement,
including any increase in the Credit Limit.

﻿

16. ADDED COST

If the introduction of or any change in any present or future law, regulation,
treaty, official or unofficial directive, or regulatory requirement, (whether or
not having the force of law) or in the interpretation or application thereof,
relates to:

i)the imposition or exemption of taxation of payments due to the Bank or on
reserves or deemed reserves in respect of the undrawn portion of any Facility or
loan made available hereunder; or,





27

 

--------------------------------------------------------------------------------

 

ii)any reserve, special deposit, regulatory or similar requirement against
assets, deposits, or loans or other acquisition of funds for loans by the Bank;
or,

iii)the amount of capital required or expected to be maintained by the Bank as a
result of the existence of the advances or the commitment made hereunder;

﻿

and the result of such occurrence is, in the sole determination of the Bank, to
increase the cost of the Bank or to reduce the income received or receivable by
the Bank hereunder, the Borrower shall, on demand by the Bank, pay to the Bank
that amount which the Bank estimates will compensate it for such additional cost
or reduction in income and the Bank's estimate shall be conclusive, absent
manifest error.

﻿

17. EXPENSES

The Borrower shall pay, within 5 Business Days following notification, all fees
and expenses (including but not limited to all legal fees) incurred by the Bank
in connection with the preparation, registration and ongoing administration of
this Agreement and the Bank Security and with the enforcement of the Bank's
rights and remedies under this Agreement and the Bank Security whether or not
any amounts are advanced under the Agreement. These  fees and expenses shall
include, but not be limited, to all outside counsel fees and expenses and all
in-house legal fees and expenses, if in-house counsel are used, and all outside
professional advisory fees and expenses. The Borrower shall pay interest on
unpaid amounts due pursuant to this paragraph at the All-In Rate plus 2% per
annum.

﻿

Without limiting the generality of Section 25, the Bank or the Bank’s agent, is
authorized to debit any of the Borrower’s accounts with the amount of the fees
and expenses owed by the Borrower hereunder, including the registration fee in
connection with the Bank Security, even if that debiting creates an overdraft in
any such account. If there are insufficient funds in the Borrower’s accounts to
reimburse the Bank or it’s agent for payment of the fees and expenses owed by
the Borrower hereunder, the amount debited to the Borrower’s accounts shall be
deemed to be a Prime Based Loan under the Operating Loan, the Agriculture
Operating Line or Farm Property Line of Credit.

﻿

The Borrower will, if requested by the Bank, sign a Pre-Authorized Payment
Authorization in a format acceptable to the Bank to permit the Bank’s agent to
debit the Borrower’s accounts as contemplated in this Section.

﻿

18. NON WAIVER

Any failure by the Bank to object to or take action with respect to a breach of
this Agreement or any Bank Security or upon the occurrence of an Event of
Default shall not constitute a waiver of the Bank's right to take action at a
later date on that breach. No course of conduct by the Bank will give rise to
any reasonable expectation which is in any way inconsistent with the terms and
conditions of this Agreement and the Bank Security or the Bank's rights
thereunder.

﻿

19. EVIDENCE OF INDEBTEDNESS

The Bank shall record on its records the amount of all loans made hereunder,
payments made in respect thereto, and all other amounts becoming due to the Bank
under this Agreement.  The Bank's records constitute, in the absence of manifest
error, conclusive evidence of the indebtedness of the Borrower to the Bank
pursuant to this Agreement.

﻿

The Borrower will sign the Bank’s standard form Letter of Credit Indemnity
Agreement for all L/Cs and  L/Gs issued by the Bank.

﻿

With respect to chattel mortgages taken as Bank Security, this Agreement is the
Promissory Note referred to in same chattel mortgage, and the indebtedness
incurred hereunder is the true indebtedness secured by the chattel mortgage.

﻿

20. ENTIRE AGREEMENTS

This Agreement replaces any previous letter agreements dealing specifically with
terms and conditions of the credit facilities described in the Letter.
Agreements relating to other credit facilities made available by the Bank
continue to apply for those other credit facilities.  This Agreement, and if
applicable, the Letter of Credit Indemnity Agreement, are the entire agreements
relating to the Facilities described in this Agreement.

﻿





28

 

--------------------------------------------------------------------------------

 

21. NON-MERGER

Notwithstanding the execution, delivery or registration of the Bank Security and
notwithstanding any advances made pursuant thereto, this Agreement shall
continue to be valid, binding and enforceable and shall not merge as a result
thereof. Any default under this Agreement shall constitute concurrent default
under the Bank Security. Any default under the Bank Security not cured with the
applicable cure period thereunder shall constitute concurrent default under this
Agreement. In the event of an inconsistency between the terms of this Agreement
and the terms of the Bank Security, the terms of this Agreement shall prevail
and the inclusion of any term in the Bank Security that is not dealt with in
this Agreement shall not be an inconsistency.

﻿

22. ASSIGNMENT

The Bank may assign or grant participation in all or part of this Agreement or
in any loan made hereunder without notice to and without the Borrower's
consent. 

﻿

The Borrower may not assign or transfer all or any part of its rights or
obligations under this Agreement.

﻿

23. RELEASE OF INFORMATION

The Borrower hereby irrevocably authorizes and directs the Borrower's
accountant, (the "Accountant") to deliver all financial statements and other
financial information concerning the Borrower to the Bank and agrees that the
Bank and the Accountant may communicate directly with each other.

﻿

24.  FX CLOSE OUT

The Borrower hereby acknowledges and agrees that in the event any of the
following occur: (i) Default not cured within the applicable cure period, if
any, by the Borrower under any forward foreign exchange contract ("FX
Contract"); (ii) Default not cured within the applicable cure period, if any, by
the Borrower in payment of monies owing by it to anyone, including the Bank;
(iii) Default not cured within the applicable cure period, if any,  in the
performance of any other obligation of the Borrower under any agreement to which
it is subject; or (iv) the Borrower is adjudged to be or voluntarily becomes
bankrupt or insolvent or admits in writing to its inability to pay its debts as
they come due or has a receiver appointed over its assets, the Bank shall be
entitled without advance notice to the Borrower to close out and terminate all
of the outstanding FX Contracts entered into hereunder, using normal commercial
practices employed by the Bank, to determine the gain or loss for each
terminated FX contract.  The Bank shall then be entitled to calculate a net
termination value for all of the terminated FX Contracts which shall be the net
sum of all the losses and gains arising from the termination of the FX Contracts
which net sum shall be the "Close Out Value" of the terminated FX
Contracts.  The Borrower acknowledges that it shall be required to forthwith pay
any positive Close Out Value owing to the Bank and the Bank shall be required to
pay any negative Close Out Value owing to the Borrower, subject to any rights of
set-off to which the Bank is entitled or subject.

﻿

25. SET-OFF

In addition to and not in limitation of any rights now or hereafter granted
under applicable law, the Bank may at any time and from time to time without
notice to the Borrower or any other Person, any notice being expressly waived by
the Borrower, set-off and compensate and apply any and all deposits, general or
special, time or demand, provisional or final, matured or unmatured, in any
currency, and any other indebtedness or amount payable by the Bank (irrespective
of the place of payment or booking office of the obligation), to or for the
credit of or for the Borrower's account, including without limitation, any
amount owed by the Bank to the Borrower under any FX Contract or other treasury
or derivative product, against and on account of the indebtedness and liability
under this Agreement notwithstanding that any of them are contingent or
unmatured or in a different currency than the indebtedness and liability under
this Agreement. 

﻿

When applying a deposit or other obligation in a different currency than the
indebtedness and liability under this Agreement to the indebtedness and
liability under this Agreement, the Bank will convert the deposit or other
obligation to the currency of the indebtedness and liability under this
Agreement using the exchange rate determined by the Bank at the time of the
conversion.

﻿





29

 

--------------------------------------------------------------------------------

 

26. SEVERABILITY

In the event any one or more of the provisions of this Agreement shall for any
reason, including under any applicable statute or rule of law, be held to be
invalid, illegal or unenforceable, that part will be severed from this Agreement
and will not affect the enforceability of the remaining provisions of this
Agreement, which shall remain in full force and effect.

﻿

27. MISCELLANEOUS

i)The Borrower has received a signed copy of this Agreement;

ii)If more than one Person, firm or corporation signs this Agreement as the
Borrower, each party is jointly and severally liable hereunder, and the Bank may
require payment of all amounts payable under this Agreement from any one of
them, or a portion from each, but the Bank is released from any of its
obligations by performing that obligation to any one of them;

iii)Accounting terms will (to the extent not defined in this Agreement) be
interpreted in accordance with accounting principles established from time to
time by the Financial Accounting Standards Board (FASB) consistently applied,
and all financial statements and information provided to the Bank will be
prepared in accordance with those principles;

iv)This Agreement is governed by the law of the Province or Territory where the
Branch/Centre is located;

v)Unless stated otherwise, all amounts referred to herein are in United States
dollars.

﻿

28. DEFINITIONS

Capitalized Terms used in this Agreement shall have the following meanings:

﻿

"All-In Rate" means the greater of the interest rate that the Borrower pays for
Floating Rate Loans or the highest fixed rate paid for Fixed Rate Term Loans.

﻿

"Agreement" means the agreement between the Bank and the Borrower set out in the
Letter and this Schedule "A" - Standard Terms and Conditions.

﻿

"Business Day" means any day (other than a Saturday or Sunday) that the
Branch/Centre is open for business.

﻿

"Branch/Centre" means The Toronto-Dominion Bank branch or banking centre noted
on the first page of the Letter, or such other branch or centre as may from time
to time be designated by the Bank.

﻿

"Contractual Term Maturity Date" means the last day of the Contractual Term
period. If the Letter does not set out a specific Contractual Term period but
rather refers to a period of time up to which the Contractual Term Maturity Date
can occur, the Bank and the Borrower must agree on a Contractual Term Maturity
Date before first drawdown, which Contractual Term Maturity Date will be set out
in the Rate and Payments Terms Notice.

﻿

“Cross Default Threshold” means the cross default threshold set out in the
Letter. If no such cross default threshold is set out in the Letter it will be
deemed to be zero.

﻿

"Face Amount" means, in respect of:

(i)a B/A, the amount payable to the holder thereof on its maturity;

(ii)A L/C or L/G, the maximum amount payable to the beneficiary specified
therein or any other Person to whom payments may be required to be made pursuant
to such L/C or L/G.

﻿

"Fixed Rate Term Loan" means any drawdown under a Facility at an interest rate
which is fixed for a Rate Term at such rate as is determined by the Bank at its
sole discretion.

﻿

"Floating Rate Loan" means any loan drawn down, converted or extended under a
Facility at an interest rate which is referenced to a variable rate of interest,
such as the Prime Rate.

﻿





30

 

--------------------------------------------------------------------------------

 

"Inventory Value" means, at any time of determination, the total value (based on
the lower of cost or market) of the Borrower's inventories that are subject to
the Bank Security (other than (i) those inventories supplied by trade creditors
who at that time have not been fully paid and would have a right to repossess
all or part of such inventories if the Borrower were then either bankrupt or in
receivership, (ii) those inventories comprising work in process and (iii) those
inventories that the Bank may from time to time designate in its sole
discretion) minus the total amount of any claims, liens or encumbrances on those
inventories having or purporting to have priority over the Bank. 

﻿

"Letter" means the letter from the Bank to the Borrower to which this Schedule
"A" -  Standard Terms and Conditions is attached.

﻿

"Letter of Credit" or "L/C" means a documentary letter of credit or similar
instrument in form and substance satisfactory to the Bank.

﻿

"Letter of Guarantee" or "L/G" means a stand-by letter of guarantee or similar
instrument in form and substance satisfactory to the Bank.

﻿

"Maturity Date" for a Facility, means the date on which all amounts outstanding
under such Facility are due and payable to the Bank.

﻿

"Person" includes any individual, sole proprietorship, corporation, partnership,
joint venture, trust, unincorporated association, association, institution,
entity, party, or government (whether national, federal, provincial, state,
municipal, city, county, or otherwise and including any instrumentality,
division, agency, body, or department thereof).

﻿

"Purchase Money Security Interest" means a security interest on an asset which
is granted to a lender or to the seller of such asset in order to secure the
purchase price of such asset or a loan incurred to acquire such asset, provided
that the amount secured by the security interest does not exceed the cost of the
asset and provided that the Borrower provides written notice to the Bank prior
to the creation of the security interest, and the creditor under the security
interest has, if requested by the Bank, entered into an inter-creditor agreement
with the Bank, in a format acceptable to the Bank.

﻿

"Rate Term" means that period of time as selected by the Borrower from the
options offered to it by the Bank, during which a Fixed Rate Term Loan will bear
a particular interest rate.  If no Rate Term is selected, the Borrower will be
deemed to have selected a Rate Term of 1 year.

﻿

"Rate and Payment Terms Notice" means the written notice sent by the Bank to the
Borrower setting out the interest rate and payment terms for a particular
drawdown.

﻿

"Receivable Value" means, at any time of determination, the total value of those
of the Borrower's trade accounts receivable that are subject to the Bank
Security other than (i) those accounts then outstanding for 90 days, (ii) those
accounts owing by Persons, firms or corporations affiliated with the Borrower,
(iii) those accounts that the Bank may from time to time designate in its sole
discretion, (iv) those accounts subject to any claim, liens, or encumbrance
having or purporting to have priority over the Bank, (v) those accounts which
are subject to a claim of set-off by the obligor under such account, MINUS the
total amount of all claims, liens, or encumbrances on those receivables having
or purporting to have priority over the Bank. 

﻿

"Receivables/Inventory Summary" means a summary of the Borrower's trade account
receivables and inventories, in form as the Bank may require and certified by a
senior officer/representative of the Borrower.

﻿

"US$" or "USD Equivalent" means, on any date, the equivalent amount in United
States Dollars after giving effect to a conversion of a specified amount
of  Canadian Dollars to United States Dollars at the exchange rate determined by
the Bank at the time of the conversion.

﻿





31

 

--------------------------------------------------------------------------------

 



SCHEDULE B

CORPORATE ORGANIZATION CHART

﻿

﻿

﻿

See Attached.

﻿



32

 

--------------------------------------------------------------------------------